internal_revenue_service number release date index number cc psi 6-cor-121473-00 date re request to revoke sec_179 election tax_year dear this letter is in response to your letter dated date to commissioner of internal revenue requesting permission to revoke the election made under sec_179 of the internal_revenue_code on your federal_income_tax return in order for us to respond to your specific request you must submit a request for a private_letter_ruling the request must comply with all the requirements of section of revproc_2001_1 2001_1_irb_1 we hope that you find the following general information to be helpful revproc_2001_1 provides the general procedures the internal_revenue_service follows in issuing rulings and the related instructions for the submission of ruling requests by taxpayers in addition taxpayers are required by statute to pay user fees for requests for letter rulings under sec_15 of revproc_2001_1 the user_fee must accompany the request in order to be processed by the service in general the user_fee is dollar_figure for private letter rulings mailed before date and is dollar_figure for private letter rulings mailed on or after date however there is a reduced fee of dollar_figure for a request involving a business-related tax issue from a taxpayer with a gross_income of less than dollar_figure million see appendix a of revproc_2001_1 i am enclosing a copy of sec_179 of the code and the regulations under that section you may find sec_179 of particular interest under sec_179 an election made under sec_179 and any specification contained in any such election may not be revoked except with the consent of the commissioner such consent to revoke an election under sec_179 however will be granted only in cor-121473-00 extraordinary circumstances emphasis added see sec_1_179-5 of the income_tax regulations if you should decide to request a private_letter_ruling section of revproc_2001_1 provides information as to where to send the request also as we have noted above section of revproc_2001_1 provides general instructions for requesting a private_letter_ruling a private_letter_ruling request for revocation of an election made under sec_179 of the code presupposes that the election is a valid election under sec_179 emphasis added see sec_179 and sec_179 sec_179 allows a taxpayer to elect to deduct all or part of the cost of certain qualifying property in the year the taxpayer places it in service the election made under sec_179 is made in lieu of recovering the cost by taking depreciation_deductions over a specified recovery_period under sec_168 thus the general principles of depreciation that apply to sec_168 also apply to sec_179 in general a taxpayer must have an economic_interest ie an ownership_interest in depreciable_property in order to take the depreciation deduction under sec_168 the purchaser of depreciable_property involved in a sales agreement in which the purchaser is deemed the owner for tax purposes should depreciate the property and provided the requirements of sec_179 and sec_179 are met may make a valid election under sec_179 with respect to the cost of the property however a lessee leasing depreciable_property as a result of a leasing agreement which is deemed a lease for tax purposes should not depreciate the property or make a valid election under sec_179 the determination of whether in a particular transaction the taxpayer is a purchaser or a lessee of depreciable_property in the year the property is placed_in_service requires the analysis of the underlying agreement to the transaction and the particular facts and circumstances surrounding the agreement cor-121473-00 this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2001_1 we hope the materials enclosed will be helpful to you however if you should have any additional questions or comments please contact our office at sincerely yours kathleen reed kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures
